PER CURIAM
In this mental commitment proceeding, the trial court admitted, over defendant’s objections, the testimony of defendant’s treating physician and the investigation report prepared by that physician. The information obtained by defendant’s treating physician in attending defendant is privileged. ORS 44.040(d). The privilege applies to commitment proceedings. State v. O’Neill, 274 Or 59, 545 P2d 97 (1976).
Accordingly, it was error to have admitted the testimony and report, and, as the state concedes, without that evidence, "there isn’t much left.” We agree.
Reversed.